DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/16/21 has been entered. Claims 1-8 remain pending in the application.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1-8. That is, the prior art fails to teach or suggest, “generating and storing, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using item_id and the profile_id of item with attributes possessed, and the item id and the profile_id of the item with said attributes needed; generating a table of matched attributes by creating a row for attribute possessed identified by the attribute id from the side specification entry for the match and from the profile_id of the item with the attributes needed, and for all of its sub-attributes, and with the values from attributes possessed table for the attribute and for the profile_id of the item with the attributes possessed; generating an attribute match score for each of the matched attributes in a generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures 

Claim Objections
Claims 1, 5, 7, 8 are objected to because of the following informalities:
"said fit score" should be "said fit score table" [Claim 1, line 66].
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method employing a multi-directional attribute matching system incorporating a computer system architecture comprising at least one computer server for determining a degree of match between item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance, said method comprising: receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one 

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent 
Claims 2-6 depend on claim 1 and include all the limitations of claim 1. Therefore, claims 2-6 recite the same abstract idea of generating a query based 
Claim 2 recites the additional limitation of wherein side match is one parent attribute needed, and all of its subrows of one profile id against said attributes possessed from another profile_id. This judicial exception is not integrated into a practical application. That is, the claim additionally recites the mental process of a side match of parent attributes needed and subrows of one profile id against attribute possessed from another profile id. implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 2 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein side match is one parent attribute needed, and all of its subrows of one profile id against said attributes possessed from another profile_id represents a further mental process step of matching attributes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
Claim 3 recites the additional limitations of wherein said attributes possessed and said attributes needed are properties or domains of expertise of items extracted from item profiles in said predefined attribute list. This additional limitation does not integrate the abstract idea into a practical application and merely provides further detail as to the data involved in the data gathering steps.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 
Claims 4-6 recite the additional limitations of wherein said value needed measure is a quantized value o proficiency of an item in satisfying requirements of a need; wherein said requirement measure is a Boolean value associated with an attribute needed representing that said value present measure of said attribute possessed by an item is required to be possessed to some degree where said attribute possessed is the same as said attribute needed; wherein said attribute importance measure is a quantized value representing a degree to which presence of an attribute needed in said attributes possessed list is needed for the computation of the parent attribute needed for an item. This judicial exception is not integrated into a practical application. The additional elements represent further mathematical relationships/calculations. These additional steps are considered abstract ideas (mental process steps) and do not integrate the judicial exception into a practical application. Accordingly, claims 4-6 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the generating comprises: generating the query comprising at least one combinatorial operation based on the first population. If a claim limitation, under its broadest reasonable interpretation, covers performance 

Independent claim 7 recites a multi-directional attribute matching system (MAMS) comprising: at least one computer server for determining a degree of match between item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; at least one database server hosting one or more databases for storing a predefined attribute list, an attributes possessed list, an attributes needed list, and a matched attribute list; at least one processing computer server comprising at least one processor communicatively coupled to the database server via a network, said at least one processor configured to execute computer program instructions defined by modules of said multi-directional attribute matching system, said modules of said multi-directional attribute matching system comprising: a side specification list receiving module for receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and 
The limitations of … generating …, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using the Item_id and the profile_id of the item with attributes possessed, and the item_id and the profile_id of the item with attributes needed; … generating an attribute match score for each of the matched attributes in a generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures corresponding to the attributes possessed, and the value needed measures, the attribute importance measures, and the requirement measures associated with the attributes needed; … computing a nested raw score corresponding to the parent attribute using attribute match scores corresponding to the hierarchical sub-attributes, if a matched attribute is a parent attribute and other matched attributes are hierarchical sub-attributes of the parent attribute in a matched attribute list; … generating an attribute match score and has requirements measure for the parent attribute using the nested raw score and attribute importance measure corresponding to the parent attribute, wherein said score match row identified by said attribute id from side specification entry for said match becomes said raw score in said fit score table, wherein said has requirements measure becomes said has requirements measure in said same row in said fit score table identified by said attribute id from said side specification entry for said match, and wherein 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –  at least one computer server for determining a degree of match between item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; at least one database server hosting one or more databases for storing a predefined attribute list, an attributes possessed list, an attributes needed list, and a matched attribute list; at least one processing computer server 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of – …receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual 
Independent claim 8 recites a non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor, said computer program codes comprising: a first computer program code for receiving a side specification list comprising rows that specify one of importance weighted rollup along with 
The limitations of generating …, for every row in the fit score table that specifies a match, a raw score and has requirements measure computed using the Item_id and the profile_id of the item with attributes possessed, and the item_id and the profile_id of the item with attributes needed; a fifth computer program code for generating a table of matched attributes by creating a row for attribute possessed identified by the attribute id from the side specification entry for the match and from the profile_id of the item with the attributes needed, and for all of its sub-attributes, and with the values from the attributes possessed table for the attribute and for the profile_id of the item with the attributes possessed; … generating an attribute match score for each of the matched attributes in a generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures corresponding to the attributes possessed, and the value needed measures, the attribute importance measures, and the requirement measures associated with the attributes needed; a seventh computer program code for computing a nested raw score corresponding to the parent attribute using attribute match scores corresponding to the hierarchical sub-attributes, if a 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – A non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor, said computer program codes comprising: a first computer program code for receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein rows inserted into said fit score table retain links to said side list to which said rows inserted correspond to said side specification table; a second computer program code for receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id from a predefined attribute list, wherein said attributes possessed are listed as one of parent 


Response to Arguments
The following is in response to the amendment filed on 07/16/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 16, applicant suggests that the instant claims “effect a transformation or reduction of a particular article to a different state or thing” as in Bilski v. Kappos.
In response to the preceding argument, examiner respectfully submits that in these claims, “involvement of machine, or transformation, with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering, or merely recites a field in which the method is intended to be applied”. Therefore, and does not “effect a transformation or reduction of a particular article to a different state or thing” is, therefore, not eligible.

In response to the preceding argument, examiner respectfully submits that the claims are not directed to obtaining medical treatment, determining a best battery, or finding a romantic meal. Therefore, the claims are not integrated into a practical application.
Regarding 35 USC 103, on pg. 17, applicant argues that the limitations in amended claim 1 provide significant improvement in diverse domains, for example in the medical industry, the human resource industry, the automobile industry, and the hotel industry.
In response to the preceding argument, examiner respectfully submits that these mathematical processes are abstract ideas and conventional data gathering would not provide any improvements to these domains because they are well-understood, routine, and conventional in the field of data storage and retrieval.

amended claim 1 provide an inventive concept that is “significantly more” than the judicial exception.
In response to the preceding argument, examiner respectfully submits that prior art, as mentioned by the applicant is not considered with regard to subject matter eligibility. This is clearly stated in MPEP [2106.06] "Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)".
	
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145